THE following points were resolved by the Court !
1. That no suit is to be revived without the names of , . the representatives or the “deceased party or parties.
'2. That the Clerk may, either in or out of Court, issue process to revive when the proper names are furnished, and not before.
3. That unless such process be executed with all due diligence, the benefit thereof may be lost to the party who obtained it.
4. That when an order is made for an account,'to be taken before a Commissioner of the Court, or before auditors to be agreed upon by the parties, it must be taken with all convenient speed ; and unless a report be made thereupon within twelve months • from the date of the Order, the benefit thereof will be lost to the party who obtained it, unless for good cause to be shewn to the Court.